Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 38




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            MIAMI DIVISION
                                                CASE NO.:
                                    AT LAW AND IN ADMIRALTY
  DIANE BRADBURY,

         Plaintiff
  v.
  NCL (BAHAMAS) LTD, A BERMUDA
  CORPORATION, d/b/a NORWEGIAN
  CRUISE LINE,
  DR. GIA ADAMIA,
  DR. FRANCISCO PERRILLIAT NAVA,

         Defendants.
  _________________________________/
                                    COMPLAINT FOR DAMAGES

         The Plaintiff, DIANE BRADBURY, hereby sues Defendants, and alleges as follows:

         1.         This is an action for damages in excess of $75,000, exclusive of interest, costs, and

  attorney’s fees.

         2.         THE PLAINTIFF.

               a.          BRADBURY is sui juris and a resident and citizen of Amesbury,

  Massachusetts. At all times material hereto, Bradbury was a passenger onboard the cruise ship

  NCL Gem operated by the defendant cruise line. At all times material hereto, Bradbury received

  medical care and treatment from the defendant physicians and medical staff onboard the ship.

         3.         THE DEFENDANTS.

               a.          NCL (BAHAMAS) LTD., A BERMUDA CORPORATION, d/b/a

  NORWEGIAN CRUISE LINE The Defendant, NCL (BAHAMAS) LTD., A BERMUDA

  CORPORATION, d/b/a NORWEGIAN CRUISE LINE (Hereinafter referred to as “NCL”) is a
                                                      1
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 38




  foreign corporation incorporated in Bermuda and is doing business in Miami Dade County,

  Florida. The Defendant is a citizen of Florida for purposes of diversity of citizenship under 28

  U.S.C. § 1332. At all times material hereto, the Defendant owned and/or operated the ship on

  which the subject incident occurred.

               b.         DR. GIA ADAMIA (“Dr. Adamia” and, together with Dr. Perrilliat Nava,

  the “Defendant Doctors”), is a physician licensed outside the state of Florida. At all times material

  hereto, Dr. Adamia was an employee, agent, and/or apparent agent of NCL. At all times material

  hereto, Dr. Adamia worked as one of the shipboard physicians on the cruise ship owned and/or

  operated by NCL on which the subject negligence occurred, and provided negligent medical care

  to Bradbury, which caused permanent injury to Bradbury.

               c.         DR. FRANCISCO PERRILLIAT NAVA (“Dr. Perrilliat Nava” and,

  together with Dr. Adamia, the “Defendant Doctors”), is a physician licensed outside the state of

  Florida. At all times material hereto, Dr. Perrilliat Nava was an employee, agent, and/or apparent

  agent of NCL. At all times material hereto, Dr. Perrilliat Nava worked as one of the shipboard

  physicians on the cruise ship owned and/or operated by NCL on which the subject negligence

  occurred, and provided negligent medical care to Bradbury, which caused permanent injury to

  Bradbury.

         4.         FEDERAL SUBJECT MATTER JURISDICTION. Federal subject matter

  jurisdiction arises under 28 U.S.C. § 1332, as this is a civil action where the matter in controversy

  exceeds $75,000 exclusive of interest and costs, and is between citizens of different States and/or

  citizens of a State and citizens of a foreign state. This action also arises under and is by virtue of

  the admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333.

         5.         PERSONAL JURISDICTION AND VENUE. NCL, at all times material hereto,

  through agents or representatives, in the District in which this Complaint is filed:

                                                    2
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 38




               a. Operated, conducted, engaged in, or carried on a business venture in this state

  and/or county;

               b. Had an office or agency in this state and/or county;

               c. Engaged in substantial activity within this state; and/or

               d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

  48.181, or 48.193.

  Further, this action is being filed in federal court in Miami-Dade County, Florida, as required by

  the venue selection clause in the Passenger Ticket Contract issued by NCL.

         6.        All conditions precedent for filing and maintaining this action have been fulfilled,

  have been waived, or do not apply.

         7.        DATE OF THE INCIDENTS. The incidents giving rise to this action occurred

  between November 8, 2019 and November 10, 2019.

         8.        LOCATION OF THE INCIDENTS. The incidents occurred onboard the vessel

  NCL Gem, a ship in navigable waters while Bradbury was a passenger onboard. Accordingly,

  Plaintiff’s claims are governed by general maritime law.

         9.        STATUS OF PLAINTIFF AS OF DATE AND TIME OF THE INCIDENT.

  At all times material hereto, Plaintiff was a passenger on the subject cruise ship described herein

  and, accordingly, was an invitee while on the vessel.

         10.       DUTY OWED. NCL owes its passengers a duty of reasonable care under the

  circumstances. The scope of NCL’s duty is informed by the facts and circumstances, including

  NCL’s voluntary undertaking to provide medical care to its passengers and its representations to

  its passengers concerning same. NCL’s duty of care in this case includes the duty to provide

  prompt and appropriate medical care to its passengers, including Plaintiff.



                                                    3
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 38




    NCL’S VOLUNTARY UNDERTAKING TO PROVIDE MEDICAL CARE TO ITS
  PASSENGERS AND ITS REPRESENTATIONS TO THE PUBLIC REGARDING SAME

          11.      NCL deliberately chose to enter the business of medicine by providing medical

  services to its passengers and crew members aboard its ships. NCL reaps the tangible benefits from

  providing such services as part of its business strategy. NCL’s voluntary undertaking to provide

  medical care to its passengers is evidenced by, inter alia, the fact that:

                a. NCL caters to U.S. citizens who are accustomed to and expect first-world medical

  care, knowing that its cruises, including the subject cruise, are on the open seas for extended

  periods of time, and thus the only medical care reasonably available to the passenger is onboard

  the ship.

                b. NCL profits from providing onboard medical care to its passengers. NCL markets

  to the general public that the cruise line provides medical care for its passengers onboard its ships.

  NCL derives revenue from its medical center by charging the passengers onboard for the provided

  by the cruise line.

                c. NCL markets its cruises as safe and secure—as demonstrated by the representations

  discussed below—even though it regularly takes its passengers to the waters offshore of

  developing countries where the medical care is below the standard of medical care available in the

  United States and developed countries.

          12.      NCL represents in its marketing materials that “[a] physician and nurse are on each

  ship to provide medical care and services,” with the intent that passengers will rely on these

  representations.

          13.      NCL also represents in its passenger bill of rights that passengers have:




                                                    4
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 38




         14.     NCL also represents that it investigates the education, licensing, and training of its

  shipboard doctors and medical staff prior to selecting and hiring them to serve aboard its ships.

  NCL further represents that it ensures that, prior to serving aboard NCL ships, its doctors and

  medical staff receive additional training in handling life-threatening medical emergencies. NCL

  represents that its shipboard medical centers are equipped with medications and equipment needed

  to render appropriate treatment to passengers suffering life-threatening medical emergencies.

         15.      NCL also represents to its passengers that it has the capability to medically

  evacuate gravely ill or injured passengers from the ship while it is still at sea and/or divert the

  ship’s course to expedite provision of appropriate emergency medical treatment.

         16.     NCL also makes representations in its marketing materials, online, and in its

  onboard video about the ease of travel for its primarily U.S. citizen passengers. Thus, even though

  NCL ships regularly travel to ports in developing countries and in areas that have suffered

  significant damage due to natural disasters such as hurricanes and earthquakes, NCL represents

  that its medical centers are staffed by qualified physicians and nurses capable of providing the

  highest quality of medical care to its passengers.

         17.     NCL makes the above representations to induce prospective passengers to purchase

  NCL cruises, even though those cruises travel to developing countries, with sub-standard medical

  care, and to isolated waters of the world.

         18.     These representations form part of the basis for NCL’s duty to provide medical care

  of a certain quality and capability onboard its ships.

         19.     Relying on NCL’s representations about the medical facilities and amenities aboard

  its cruise ships, Bradbury boarded the NCL Gem for a cruise that departed on November 8, 2019.



                                                    5
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 38




         20.     Bradbury boarded the Gem on November 8, 2019, which was the first day of her

  cruise. The NCL Gem departed from Boston, Massachusetts.

         21.     On November 8, 2019 at approximately 7:30 p.m. Bradbury fell and smashed her

  head on an interior deck staircase leading between the 7th and 6th. The fall and impact on

  Bradbury’s head caused her to lose consciousness.

         22.     Bradbury’s wife Pam Kus did not see Bradbury fall however she heard Bradbury

  fall and turned around. Bradbury was unconscious, non-responsive, and her eyes were fluttering.

         23.     Several NCL personnel responding to the scene of the incident while Bradbury

  remained on the floor. These crew members included upper management who made several calls

  on their NCL assigned cell phones regarding this incident. NCL medical personnel responded to

  the scene of the incident.     NCL’s medical personnel were advised that Bradbury fell, lost

  consciousness and needed medical care and treatment.

         24.     At the time NCL responded to the scene of the incident with Bradbury on the floor

  the NCL Gem was sailing just off the port of Boston, Massachusetts.

         25.     NCL’s personnel had to assist Bradbury to get up from the floor and into a

  wheelchair. NCL took Bradbury to the shipboard medical center. Kus reported to NCL’s

  personnel and medical personnel that after Bradbury’s fall that she lost consciousness, was non-

  responsive and her eyes were fluttering as a result of this fall. Despite being told about the severity

  of Bradbury’s fall, observing Bradbury unresponsive, and/or confused, NCL did chose not to

  medically disembark Bradbury for a CT scan and/or further medical treatment and/or arrange for

  transport for Bradbury to an appropriate hospital in Boston, Massachusetts. While NCL Gem ship

  was still in close range of the Port of Boston NCL failed to advise plaintiff to disembark the ship

  immediately and to seek emergency medical care and failed to arrange for immediate



                                                    6
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 38




  disembarkation and emergency transport to a hospital or medical center with a CT scan and

  emergency trauma capabilities many of which are located in the greater Boston area.

         26.     Bradbury reported to NCL’s medical personnel that she was embarrassed and was

  just fine. NCL relied on Bradbury, minutes after losing consciousness from smashing her head, to

  appropriately and reasonably make a medical decision and/or choices about her care and treatment.

  Bradbury asked to leave the medical center and went to her cabin. At no point of time did NCL’s

  shipboard doctor and/or medical personnel advise or recommend that Bradbury disembark the

  vessel while it was in close range of the port of Boston for a CT scan and/or medical treatment.

  NCL also chose not to arrange for Bradbury’s medical disembark despite knowing Bradbury had

  just suffered significant head trauma and lost consciousness. Instead NCL’s medical personnel

  and staff allowed Bradbury to leave without any warnings about a possible brain bleed and/or other

  brain injury; without any recommendation to disembark for appropriate care and treatment;

  without arranging for a medical disembark and/or transport; and without medically evaluating

  Bradbury’s condition.

         27.     Once at her cabin, Bradbury complained of having a headache and feeling

  nauseated. The next day Bradbury continued to suffer from headaches and felt nauseated.

         28.     During her fall, Bradbury did hit her head and she developed a bump on the back-

  right side of her head (right occiput).

         29.     By the morning of November 10, 2019 Bradbury was sitting with Kus and started

  to become confused. Kus attempted to do a crossword puzzle with Bradbury who was unable to

  answer questions. Growing increasingly concerned, Kus asked Bradbury simple questions such

  as do you know where we are to which Bradbury could not provide appropriate responses.

         30.     Kus took Bradbury went to the ship’s medical center, where she was evaluated and

  treated by NCL’s medical personnel, including Dr. Adamia and later by Dr. Perrilliat Nava.

                                                  7
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 38




            31.   By this time, Bradbury’s bump on her head progressed to the size of two eggs

  together. NCL’s medical personnel asked Bradbury if she knew where she was. Bradbury could

  only respond “you know”. Bradbury could not answer NCL’s medical personnel’s questions. At

  the time, NCL’s medical personnel was aware that approximately 36 hours earlier Bradbury fell

  and hit her head. NCL’s medical personnel told Kus that Bradbury had to stay in the medical

  center.

            32.   Kus briefly left Bradbury to seek assistance from NCL’s medical personnel. When

  Kus returned she found Bradbury standing next to the medical bed urinating on the floor without

  any idea where she was.

            33.   NCL’s doctor did not tell Kus that Bradbury was suffering from a medical

  emergency. However, suspecting that this was not true, Kus called her family, who confirmed that

  Bradbury was suffering from a progressive, time sensitive medical emergency.

            34.   NCL’s doctor and/or shipboard medical personnel did not prescribe that Bradbury

  undergo any radiological studies (such as a CT scan or MRI) to determine whether Bradbury was

  suffering from any subdural injury, such as bleeding on or around the brain.

            35.   NCL and NCL’s medical personnel knew on November 10, 2019 that it was not

  scheduled to arrive at its next port until November 12, 2019 at 8:00 a.m.

            36.   Despite the limitations of the ship’s medical center, NCL’s doctors did not take

  steps to arrange and/or demand for an immediate medical evacuation for Bradbury to a shoreside

  medical facility where Bradbury could undergo additional radiological studies and receive

  advanced treatment that was not available aboard the ship.

            37.   Instead, NCL’s medical personnel and doctors waited for hours and did not know

  and/or was unsure of the appropriate next steps for Bradbury’s care and treatment or even her



                                                  8
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 38




  diagnosis. NCL therefore blew further opportunities and made wrong choices by not evacuating

  at other times after the ship left Boston.

          38.    NCL’s shipboard doctor, Dr. Adamia initially called to consult NCL’s contracted

  shoreside consultant service with the Cleveland Clinic of Florida during the afternoon of

  November 10, 2019. Dr. Adamia reported that Bradbury fell two days ago and on the morning of

  November 10, 2019 became confused such that she “even can not remember name of Spouse” and

  “not realizes where she is”. Despite these symptoms, Dr. Adamia reported that Bradbury had “no

  signs of neurologicacl deficit” “[g]enerally looks well, complains just on mild headache”. Dr.

  Adamia also failed to note that Bradbury developed a large goose egg bump on the back of her

  head.

          39.    After being in the medical center for hours, NCL’s medical personnel told Kus that

  they did not have the proper equipment to treat Bradbury and needed to get her off the ship.

          40.    Despite, Bradbury’s emergent and critical condition, NCL failed to immediately

  divert the ship, make immediate plans for a medical evacuation or take any action. Instead,

  Bradbury was forced to remain onboard for hours despite showing obvious signs of a severe

  emergency.

          41.    Only by the evening of November 10, 2019 did NCL and its medical personnel

  decide to proceed with an “emergency medical evacuation”. NCL and the medical personnel

  planned to stay on course and simply “speed up the ship” and arrive in St. Thomas about 10 p.m.

  on November 11, 2019 instead of the morning of November 12, 2019.

          42.    Bradbury arrived at a hospital over 36 hours from the time Kus noticed that

  Bradbury could not answer basic questions.

          43.    NCL arranged for and controlled when and how to medically evacuate Bradbury.

  NCL knew approximately how long it would take before Bradbury would be taken to for treatment.

                                                  9
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 10 of 38




  NCL also knew or could have called the hospital in St. Thomas to determine its limitations in its

  ability to care and treat Bradbury.

          44.    NCL also knew that it had multiple options to expedite medically evacuating

  Bradbury such as diverting the ship’s course to several different islands but chose not to do so.

  Out of all of the options available to NCL, NCL chose the slowest option to medically evacuate

  Bradbury. NCL chose to do so in order to avoid port charges, increased fueling costs and/or the

  loss of revenue generated from all of the preplanned excursions sold by NCL to the other thousands

  of passengers onboard the ship.

          45.    As a result, Bradbury arrived at a hospital in St. Thomas that was not capable of

  handling Bradbury’s medical emergency. Bradbury was emergently flown to Jackson Memorial

  Hospital in Miami, Florida. The hospital’s medical team was playing “catch up” due to the

  misdiagnosis and significant delays in providing the emergency care and treatment Bradbury

  needed to prevent and/or minimize damage to her brain.

                           PLAINTIFF’S INJURIES AND DAMAGES

          46.    As a result Defendants’ negligence, Bradbury suffered significant and permanent

  injuries.

          47.    NCL, Dr. Adamia, Dr. Perrilliat Nava, and NCL’s medical personnel misdiagnosed,

  mismanaged, and improperly monitored Bradbury’s injuries. Those acts, along with Defendants’

  failure to timely disembark, call for and arrange from an ambulance and/or medically evacuate her

  from the ship, and the unreasonable delays in transporting her for shoreside medical treatment,

  caused Bradbury to suffer severe and permanent damage to her brain.

          48.    Had NCL, NCL’s medical personnel, and the Defendant Doctors appropriately

  diagnosed and managed Bradbury’s medical emergency, and/or timely medically disembarked

  and/or evacuated Bradbury off NCL’s ship, she would have arrived at a medical facility in time to

                                                 10
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 11 of 38




  receive medical care and treatment that would have dramatically changed the outcome of her

  medical condition and/or prognosis.

          49.      As a result of Defendants’ negligence, Bradbury suffered a traumatic brain injury,

  an intracerebral and subdural hematoma (left side), intraparenchymal and subarachnoid

  hemorrhage within the left frontal lobe, a left to right midline shift, as well as an acute displaced

  oblique fracture of the distal right fibula (right leg). Bradbury also suffered other serious

  complications that could have been prevented with a proper timely diagnosis, monitoring, medical

  evacuation, and/or transport for treatment within the window of time during which she could have

  received treatments and/or procedures to address what was a treatable condition.

          50.      DAMAGES. Plaintiff has incurred damages in the past and will continue to incur

  damages in the future, including:

                a. Plaintiff has incurred economic damages in the past and is reasonably certain to

  continue incurring economic damages into the future. Burgess has paid and will continue to pay

  significant medical expenses and costs of care. Plaintiff’s economic damages include, but are not

  limited to, medical, psychological, and other related expenses in the past and in the future;

  household and other related expenses in the past and in the future; and past lost wages and

  compensation and loss of income earning capacity in the future.

                b. Plaintiff also has incurred non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. Plaintiff has suffered these losses in the past and will continue

  to suffer them in the future.

          51.      PRIOR SIMILAR INCIDENTS: NCL knew or should have known about the

  dangers posed to passengers when its shipboard medical personnel provide negligent medical

  treatment and/or fail to timely disembark seriously injured or ill passengers for emergency

                                                    11
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 12 of 38




  shoreside medical care. NCL’s knowledge is based on several prior similar incidents, including

  but not limited to the following:

             a. Manuel Asuncion Oro: Case No. 1:19-cv-20964 (S.D. Fla.) involved an elderly

  passenger who fell during a shore excursion. NCL diagnosed Oro with a fractured rib. Oro’s

  condition progressed and Oro’s physical condition deteriorated and he struggled to breathe. NCL

  continued to turn Oro away claiming that no further care was required. However, upon return to

  Miami, Florida Oro was admitted to a local ICU to treat his severe and permanent injuries.

             b. Harris Colon: Case No. 1:18-cv-24883 (S.D. Fla.) involved Colon who presented

  to NCL’s medical center in acute distress. NCL’s medical personnel improperly diagnosed and

  discharged Colon despite having unstable blood pressure, blood sugar and kidney function. Colon

  returned to his cabin and started vomiting. The medical center told Colon that it was good he was

  throwing up and to return to the infirmary in the morning. Relying on NCL’s medical personnel,

  Colon waited. However, the next day Colon developed septic shock and multisystem organ failure.

  NCL’s shipboard doctors who failed to timely recognized Arroyos’ progressive medical condition

  and failed to timely disembark and/or medically evacuate Colon.

             c. Andre Ow Buland: Case No. 17-cv-24167 (S.D. Fla.) Ow Buland suffered a heart

  attack on NCL’s ship. NCL’s medical personnel chose to keep the vessel on course and keep Ow

  Buland on the ship for two days after his heart attack instead of medically evacuating him. As a

  result of NCL’s untimely medical evacuation of Ow Buland and failure to recognize the need for

  advanced continued care that NCL and NCL’s medical personnel could not provide, Ow Buland

  suffered severe and permanent injuries

             d. K.A.B. (deceased minor), K.B. and B.B. (minors): Case No. 1-16-cv-21446 (S.D.

  Fla.) NCL’s shipboard doctors and/or medical staff failed to timely and/or properly provide

  medical care and/or treatment to three minor children, one of whom drowned and the other two

                                                 12
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 13 of 38




  minors who nearly drowned. NCL’s medical personnel took an unreasonably long amount of time

  to respond to a medical emergency and the Defendants did not have the necessary medical

  equipment to save the decedent child’s life.

               e. Ana Maria Arroyos: Case No. 1:16-cv-20926-MGC (S.D. Fla.), involved NCL’s

  shipboard doctors who failed to timely recognized Arroyos’ progressive medical condition and

  failed to timely disembark and/or medically evacuate Arroyos which resulted in severe and

  permanent injuries.

               f. William Cordani: Case No. 1:15-cv-23414 (S.D. Fla.) NCL’s doctors failed to

  timely recognize Cordani’s progressive and rapidly deteriorating condition and failed to timely

  disembark and/or medically evacuate Cordani, which resulted in his death.

               g. Mildred Ridley: Case No. 10-cv-22711 (S.D. Fla.) NCL’s crew found Ridley

  collapsed on the floor in a passageway and took her to the ship’s medical center. NCL improperly

  diagnosed and provided minimal treatment for pneumonia. Ridley’s condition progress and

  deteriorated. By the time Ridley was suffering from respiratory failure, she was medically

  evacuated by the U.S. Coast Guard to a hospital in the Florida Keys. NCL’s failure to timely

  recognize and diagnose Ridley’s progressive medical condition and failure to timely disembark

  and/or medically evacuate Ridley caused her death.

   FACTS SHOWING DR. AMADIA, DR. PERRILLIAT NAVA, AND THE SHIPBOARD
   MEDICAL PERSONNEL WERE EMPLOYEES AND/OR ACTUAL AGENTS OF NCL

         52.      NCL is vicariously liable and responsible for the negligent acts of its shipboard

  medical personnel to the extent that those persons were NCL’s employees and/or actual agents.

         53.      Upon information and belief Dr. Adamia served as NCL’s employee, pursuant to

  an employment agreement. Dr. Adamia’s agreement with NCL reflects an employer-employee

  relationship, such as “seafarer,” “crew member,” and/or “employee,” while referring to NCL as

  the “employer.”
                                                  13
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 14 of 38




         54.      Upon information and belief Dr. Perrilliat Nava served as NCL’s employee,

  pursuant to an employment agreement. Dr. Perrilliat Nava’s agreement with NCL reflects an

  employer-employee relationship, such as “seafarer,” “crew member,” and “employee,” while

  referring to NCL as the “employer.”

         55.      Upon information and belief, the rest of the medical staff aboard the subject ship—

  including Nurse Jefred Amada, Nurse Thiago Machado, and Nurse Sofia Marjanski,—also worked

  pursuant to similar employment agreements.

         56.      NCL employed the Defendant Doctors and the medical staff aboard the subject ship

  to provide medical and emergency medical treatment to its crew and passengers. At all times

  material to this action, the Defendant Doctors and shipboard medical staff were acting within the

  scope of their employment with NCL.

         57.      NCL, as principal, acknowledged that the Defendant Doctors and its shipboard

  medical personnel would act for its benefit and on its behalf. The Defendant Doctors and shipboard

  medical personnel, as agents, manifested their acceptance of that undertaking. NCL’s

  acknowledgement and the agents’ acceptance are evidenced by, inter alia:

               a. Upon information and belief the employment agreements refer to NCL as the

  “employer” and refers to each of the Defendant Doctors and/or nurses as a “seafarer,” “crew

  member,” and “employee”;

               b. NCL provided the Defendant Doctors and medical personnel with uniforms bearing

  NCL’s name, logo and nametags identical to all other NCL crew member’s nametags:




                                                  14
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 15 of 38




                                       15
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 16 of 38




               c. NCL referred to its shipboard doctors and medical personnel in proprietary

  language—such as “our doctors”—in its marketing materials;

               d. NCL directly paid the Defendant Doctors and its medical personnel for their work

  in the subject ship’s medical center.

         58.      NCL exercised control over the actions of the Defendant Doctors and its shipboard

  medical personnel. That control is evidenced by, inter alia:

               a. The Defendant Doctors and medical personnel were NCL’s employees;

               b. NCL hired the Defendant Doctors and medical personnel to work in a medical

  facility that was owned and operated by NCL;

               c. The Defendant Doctors and medical personnel were paid directly by NCL;

               d. Upon information and belief the Defendant Doctors and medical personnel were

  considered to be “seafarers,” “crewmembers,” and “employees,” as evidenced by their

  employment agreements;



                                                  16
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 17 of 38




                 e. The Defendant Doctors and medical personnel were required to wear uniforms

  furnished by NCL (See paragraph 57(b);

                 f. NCL dictates the hours of operation for its shipboard medical centers;

                 g. NCL requires its shipboard doctors and medical personnel to be on-call 24 hours a

  day during cruises;

                 h. NCL paid the Defendant Doctors’ and medical personnel’s salaries;

                 i. Upon information and belief the Defendant Doctors’ and/or medical personnel

  employment agreements provided that any medical records generated in the course of employment

  by the doctor/physician shall be owned by the Employer/Cruise Line.

                 j. NCL controlled the pricing of services provided in the shipboard medical center;

                 k. Passengers treated by the Defendant Doctors and medical personnel were billed

  directly by NCL and not by the Defendant Doctors or shipboard medical personnel;

                 l. NCL pays to stock the medical centers with all supplies, medications, and

  equipment necessary for the Defendant Doctors and medical personnel to treat passengers in the

  ship’s medical center;

                 m. NCL maintained the right to fire the Defendant Doctors and its medical personnel.

           59.      Accordingly, the Defendant Doctors and shipboard medical personnel were NCL’s

  actual agents. See Franza v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1236-1237 (11th Cir.

  2014).

      FACTS SHOWING THAT DR. AMADIA, DR. PERRILLIAT NAVA, AND THE
    SHIPBOARD MEDICAL PERSONNEL WERE THE APPARENT AGENTS OF NCL

           60.      NCL is vicariously liable and responsible for the negligent acts of its shipboard

  medical personnel to the extent that those persons were NCL’s apparent agents.

           61.      NCL made a number of relevant representations to the general public and its

  passengers, including Plaintiff, such as:
                                                     17
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 18 of 38




             a. NCL referred to its shipboard doctors in proprietary language, calling them “our

  doctors,” in its marketing materials;

             b. NCL referred to its shipboard medical facilities in proprietary language, referring

  to them as “our medical facilities,” in its marketing materials;

             c. NCL provided the Defendant Doctors and medical personnel with uniforms bearing

  NCL’s name, logo and name tags like other NCL crew members:




                                                   18
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 19 of 38




                d. NCL billed passengers, including Plaintiff, directly for services provided in its

  shipboard medical center;

                e. NCL offered its passengers a “BookSafe Platinum Travel Protection” for

  reimbursement of medical expenses incurred aboard its ships.

          62.      Based on those representations, Plaintiff reasonably believed that the Defendant

  Doctors and shipboard medical personnel were authorized to render medical services for NCL’s

  benefit. NCL encouraged that belief among its passengers by using the ship’s medical center as a

  marketing tool to induce passengers to cruise aboard NCL ships. Toward that end, NCL

  represented in its marketing materials that every ship in its fleet has a medical facility staffed with

  doctors and nurses.

          63.      NCL’s representations induced Plaintiff to detrimentally and justifiably rely upon

  the appearance of an agency relationship between NCL, as principal, and the Defendant Doctors

  and shipboard medical personnel, as agents. That detrimental, justifiable reliance is evidenced by,

  inter alia:
                                                    19
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 20 of 38




                 a. Plaintiff followed the advice of the Defendant Doctors and shipboard medical

  personnel by not requesting that he be immediately evacuated off the ship for imaging and

  treatment;

                 b. Plaintiff would not have blindly trusted the advice of unknown medical personnel

  if the Defendant Doctors and shipboard medical personnel had not borne the imprimatur of a well-

  known and trusted cruise line, NCL;

                 c. Plaintiff would not have followed the advice of the Defendant Doctors and

  shipboard medical personnel had he suspected that they were not actually NCL’s agents.

           64.      Accordingly, the Defendant Doctors and shipboard medical personnel were NCL’s

  apparent agents. See Franza v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1251-53 (11th Cir.

  2014).

                                               COUNT I:
   NEGLIGENT MEDICAL TREATMENT – VICARIOUS LIABILITY OF CRUISE LINE:
                    ACTUAL AGENCY/RESPONDEAT SUPERIOR
       65.  Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 64

  above, as if set forth entirely herein.

           66.      This count seeks to hold NCL vicariously liable, under principles of respondeat

  superior and actual agency, for the negligence of Dr. Adamia, Dr. Perrilliat Nava and other

  shipboard medical personnel in connection with the Medical Emergency that occurred on

  November 10, 2019.

           67.      At all times material to this action, NCL, as well as its employees and/or actual

  agents, owed Plaintiff a duty to exercise reasonable care under the circumstances. That duty of

  care included the duty to provide Plaintiff with prompt and appropriate medical care for the head

  injury Bradbury sustained aboard the subject ship on November 8, 2019.




                                                   20
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 21 of 38




         68.      Dr. Adamia, Dr. Perrilliat Nava and NCL’s shipboard medical personnel were the

  employees and/or actual agents of NCL, as alleged in paragraphs 52 through 59 above.

         69.      Dr. Adamia, Dr. Perriliat Nava and NCL’s shipboard medical personnel breached

  their duty of care by failing to administer the medical care and treatment that was necessary,

  reasonable, and which complied with the standard of care. Those breaches include, inter alia:

               a. Failing to properly assess, diagnose, monitor and/or follow Plaintiff’s head injury;

               b. Failing to provide any further care, treatment, and/or follow up evaluations of

  Bradbury’s head injury, despite the significant trauma to her head;

               c. Failing to recognize and/or appreciate the gravity and time-sensitive nature of

  Bradbury’s progressive condition;

               d. Failing to accurately describe, characterize, and/or advise NCL’s shoreside on-call

  physician, captain, staff captain, officers and/or the NCL personnel who assist, approve and/or

  participate in the treatment and care of passenger patients such as Bradbury;

               e. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility to undergo radiological studies (such as a CT scan

  or MRI) to determine whether she was suffering from any subdural injury, such as bleeding on or

  around her brain;

               f. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility capable of providing necessary treatment and/or

  medications that were not available aboard the subject ship;

               g. Failing to adequately investigate the circumstances and extent of Bradbury’s injury,

  including failing to ask either Bradbury or Kus whether Bradbury had lost consciousness after the

  fall that caused the “goose egg” bump to develop on her head.



                                                   21
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 22 of 38




          70.     Instead of rendering appropriate care, advising Bradbury on the proper care for a

  head injury, and/or ordering her timely evacuation off of the ship, NCL delayed in diagnosing

  Bradbury and/or selected the slowest method to medically evacuate Bradbury from the ship.

          71.     As a direct and proximate result of the negligence of Dr. Adamia, Dr. Perrilliat

  Nava and the ship’s medical personnel, Bradbury suffered severe and permanent injuries.

  Specifically, Plaintiff’s severe internal head injuries went undiagnosed, undetected, and untreated,

  which resulted in Plaintiff suffering multiple suffering severe and permanent injuries.

          72.     As a direct and proximate result of NCL’s negligence, Plaintiff has suffered

  damages in the past that will continue into the future.

          73.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

                                                     22
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 23 of 38




  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.

                                              COUNT II:
   NEGLIGENT MEDICAL TREATMENT – VICARIOUS LIABILITY OF CRUISE LINE:
                APPARENT AGENCY/AGENCY BY ESTOPPEL

         74.       Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 51,

  and paragraphs 60 through 64 above, as if set forth entirely herein.

         75.       This count seeks to hold NCL vicariously liable, under principles of apparent

  agency, for the negligence of Dr. Adamia, Dr. Perrilliat Nava and other shipboard medical

  personnel in connection with the Plaintiff’s medical emergency. It is asserted in the alternative to

  Count I, which seeks to hold NCL vicariously liable under principles of respondeat superior and

  actual agency.

         76.       At all times material to this action, NCL, as well as its apparent agents, owed

  Plaintiff a duty to exercise reasonable care under the circumstances. That duty of care included the

  duty to provide Plaintiff with prompt and appropriate medical care for the head injury Burgess

  sustained aboard the subject ship.

         77.       Dr. Adamia, Dr.Perrilliat Nava and NCL’s shipboard medical personnel were the

  apparent agents of NCL, as alleged in paragraphs 60 through 64 above.

         78.       Dr. Adamia, Dr. Perrilliat Nava and NCL’s shipboard medical personnel breached

  their duty of care by failing to administer the medical care and treatment that was necessary,

  reasonable, and which complied with the standard of care. Those breaches include, inter alia:

               a. Failing to properly assess, diagnose, monitor and/or follow Plaintiff’s head injury;

               b. Failing to provide any further care, treatment, and/or follow up evaluations of

  Bradbury’s head injury, despite the significant trauma to the back of her head;



                                                   23
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 24 of 38




               c. Failing to recognize and/or appreciate the gravity and time-sensitive nature of

  Bradbury’s progressive condition;

               d. Failing to accurately describe, characterize and/or advise NCL’s shoreside on-call

  physician, captain, staff captain, officers, and/or the NCL personnel who assist, approve and/or

  participate in the treatment and care of passenger patients such as Bradbury;

               e. Failing to accurately describe, characterize and/or advise NCL’s shoreside on-call

  physician, captain, staff captain, officers and/or the NCL personnel who assist, approve and/or

  participate in medically evacuating passenger patients such as Bradbury;

               f. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility to undergo radiological studies (such as a CT scan

  or MRI) to determine whether she was suffering from any subdural injury, such as bleeding on or

  around her brain;

               g. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility capable of providing necessary treatment and/or

  medications that were not available aboard the subject ship;

               h. Failing to adequately investigate the circumstances and extent of Bradbury’s injury,

  including failing to ask either Bradbury or Kus whether Bradbury had lost consciousness after the

  fall that caused injuries to Bradbury’s head.

         79.      Instead of rendering appropriate care, advising Bradbury on the proper care for a

  head injury, and/or ordering her timely evacuation off of the ship, NCL delayed in diagnosing

  Bradbury and/or selected the slowest method to medically evacuate Bradbury from the ship.

         80.      As a direct and proximate result of the negligence of Dr. Adamia, Dr. Perrilliat

  Nava and the ship’s medical personnel, Bradbury suffered severe and permanent injuries.



                                                   24
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 25 of 38




  Specifically, Plaintiff’s severe internal head injuries went undiagnosed, undetected, and untreated,

  which resulted in Plaintiff suffering severe and permanent injuries.

          81.     As a direct and proximate result of NCL’s negligence, Plaintiff has suffered

  damages in the past that will continue into the future.

          82.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.




                                                     25
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 26 of 38




                                               COUNT III:

                    NEGLIGENT MEDICAL CARE – DIRECT LIABILITY OF
                            DOCTOR MICHIEL GIA ADAMIA

          83.      Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 51

  above as if set forth entirely herein.

          84.      This count seeks to hold Dr. Adamia directly liable for his negligence in connection

  with the medical emergency that occurred on November 8 and 10, 2019.

          85.      At all times material to this action, Dr. Adamia owed Plaintiff a duty to exercise

  reasonable care under the circumstances. That duty of care included the duty to provide Plaintiff

  medical services in accordance with a level of care and skill that is recognized as acceptable and

  appropriate by reasonably prudent healthcare providers under the same or similar circumstances.

          86.      Dr. Adamia breached his duty of care by failing to administer the medical care and

  treatment that was necessary, reasonable, and which complied with the standard of care. Those

  breaches include, inter alia:

                a. Failing to properly assess, diagnose, monitor, and/or follow Plaintiff’s head injury;

                b. Failing to provide any further care, treatment, and/or follow up evaluations of

  Bradbury’s head injury, despite the significant trauma to the back of her head;

                c. Failing to recognize and/or appreciate the gravity and time-sensitive nature of

  Bradbury’s progressive condition;

                d. Failing to accurately describe, characterize, and/or advise NCL’s shoreside on-call

  physician, captain, staff captain, officers, and/or the NCL personnel who assist, approve and/or

  participate in the treatment and care of passenger patients such as Bradbury;

                e. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility to undergo radiological studies (such as a CT scan


                                                     26
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 27 of 38




  or MRI) to determine whether she was suffering from any subdural injury, such as bleeding on or

  around his brain;

                f. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility capable of providing necessary treatment and/or

  medications that were not available aboard the subject ship;

                g. Failing to adequately investigate the circumstances and extent of Bradbury’s injury,

  including failing to ask either Bradbury or Kus whether Bradbury had lost consciousness after the

  fall that caused her head injuries.

          87.      As a direct and proximate result of the negligence of Dr. Adamia, Bradbury suffered

  severe and permanent injuries. Specifically, Plaintiff’s severe internal head injuries went

  undiagnosed, undetected, and untreated, which resulted in Plaintiff suffering severe and permanent

  injuries.

          88.       As a direct and proximate result of the negligence of Dr. Adamia, Plaintiff has

  suffered damages in the past that will continue into the future.

          89.      DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.



                                                     27
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 28 of 38




          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.

                                               COUNT IV:

                    NEGLIGENT MEDICAL CARE – DIRECT LIABILITY OF
                     DOCTOR MICHIEL FRANCISCO PERRILLIAT NAVA

          90.      Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 51

  above as if set forth entirely herein.

          91.      This count seeks to hold Dr. Perrilliat Nava directly liable for his negligence in

  connection with the medical emergency that occurred on November 8 and 10, 2019.

          92.      At all times material to this action, Dr. Perilliat Nava owed Plaintiff a duty to

  exercise reasonable care under the circumstances. That duty of care included the duty to provide

  Plaintiff medical services in accordance with a level of care and skill that is recognized as

  acceptable and appropriate by reasonably prudent healthcare providers under the same or similar

  circumstances.

          93.      Dr. Perrilliat Nava breached his duty of care by failing to administer the medical

  care and treatment that was necessary, reasonable, and which complied with the standard of care.

  Those breaches include, inter alia:

                a. Failing to properly assess, diagnose, monitor, and/or follow Plaintiff’s head injury;


                                                     28
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 29 of 38




                b. Failing to provide any further care, treatment, and/or follow up evaluations of

  Bradbury’s head injury, despite the significant trauma to the back of her head;

                c. Failing to recognize and/or appreciate the gravity and time-sensitive nature of

  Bradbury’s progressive condition;

                d. Failing to accurately describe, characterize, and/or advise NCL’s shoreside on-call

  physician, captain, staff captain, officers, and/or the NCL personnel who assist, approve and/or

  participate in the treatment and care of passenger patients such as Bradbury;

                e. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility to undergo radiological studies (such as a CT scan

  or MRI) to determine whether she was suffering from any subdural injury, such as bleeding on or

  around his brain;

                f. Failing to prescribe that Bradbury be immediately evacuated off of the subject ship

  and transported to a shoreside medical facility capable of providing necessary treatment and/or

  medications that were not available aboard the subject ship;

                g. Failing to adequately investigate the circumstances and extent of Bradbury’s injury,

  including failing to ask either Bradbury or Kus whether Bradbury had lost consciousness after the

  fall that caused her head injuries.

          94.      As a direct and proximate result of the negligence of Dr. Perrilliat Nava, Bradbury

  suffered severe and permanent injuries. Specifically, Plaintiff’s severe internal head injuries went

  undiagnosed, undetected, and untreated, which resulted in Plaintiff suffering severe and permanent

  injuries.

          95.       As a direct and proximate result of the negligence of Dr. Perrilliat Nava, Plaintiff

  has suffered damages in the past that will continue into the future.



                                                    29
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 30 of 38




          96.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.

                                               COUNT V:
       NEGLIGENT FAILURE TO EVACUATE PASSENGER AND/OR EVACUATE
      PASSENGER APPROPRIATELY – DIRECT LIABILITY OF THE CRUISE LINE

          97.     Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 51

  above as if set forth entirely herein.

          98.     This Count seeks to hold NCL directly liable for its negligence in failing to timely

  evacuate Plaintiff off of its cruise ship.



                                                     30
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 31 of 38




         99.      At all times material to this action, NCL, as well as its employees, agents, and/or

  apparent agents, owed Plaintiff a duty to exercise reasonable care under the circumstances. That

  duty of care included the duty to provide Plaintiff with prompt and appropriate medical care for

  her head injury he sustained aboard the subject ship.

         100.     NCL knew or should have known that Plaintiff’s head injury was severe, time-

  sensitive and progressive in nature. NCL was advised of Plaintiff’s severe condition through Dr.

  Adamia, Dr. Perrilliat and/or NCL’s medical personnel who called and emailed NCL and/or NCL’s

  on-call shoreside physicians and medical personnel to advise them of same. Once NCL learned of

  the severity of Plaintiff’s condition it should have taken measures to evacuate her off of the ship

  and/or divert the ship’s course to secure prompt, appropriate medical care that would have

  prevented the devastating injuries she ultimately suffered.

         101.     NCL, acting through the commanding officers aboard the subject ship and NCL’s

  shoreside medical team, breached its duty of care by, inter alia:

               a. Failing to make the arrangements necessary to have Bradbury immediately

  evacuated off of the subject ship, and transported to a shoreside medical facility capable of

  providing necessary treatment, diagnostic imaging, and/or medications that were not available

  aboard the subject ship;

               b. Failing to divert the course of the subject ship to ensure that it was in port sooner

  so that Plaintiff could be taken to a shoreside medical facility capable of providing necessary

  treatment, diagnostic imaging, and/or medications that were not available aboard the subject ship;

               c. Failing to advise Plaintiff that such an evacuation or course diversion was available

  and necessary in order for her to receive adequate medical treatment for her head injury.




                                                    31
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 32 of 38




          102.    As a direct and proximate result of NCL’s negligence, Bradbury suffered severe

  and permanent injuries. Specifically, Plaintiff’s severe internal head injuries went undiagnosed,

  undetected, and untreated, which resulted in Plaintiff suffering severe and permanent injuries.

          103.    As a direct and proximate result of NCL’s negligence, Plaintiff has suffered

  damages in the past that will continue into the future.

          104.    DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.




                                                     32
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 33 of 38




                                              COUNT VI:
       NEGLIGENT HIRING AND SELECTION OF ONBOARD MEDICAL STAFF –
                   DIRECT LIABILITY OF THE CRUISE LINE

          105.    Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 51

  above as if set forth entirely herein.

          106.    This Count seeks to hold NCL directly liable for negligently hiring and/or selecting

  Dr. Adamia and Dr. Perrilliat Nava to serve as shipboard physicians on the subject cruise during

  which they provided negligent medical care to Plaintiff.

          107.    At all times material to this action, NCL owed Plaintiff a duty to exercise reasonable

  care under the circumstances. NCL’s duty includes the duty to staff its shipboard medical centers

  with competent doctors, nurses, and medical personnel.

          108.    To comply with its duty of reasonable care, NCL was required to make an

  appropriate investigation into the qualifications and background of its shipboard doctors, nurses,

  and medical personnel to ensure that they were competent and fit to perform their duties in the

  medical centers aboard NCL’s ships before hiring and/or selecting doctors to work on NCL’s ships.

  Such investigation should have included, inter alia:

              a. contacting medical boards or equivalent medical regulatory bodies, medical

  schools, and/or medical facilities where the Defendant Doctors had previously practiced, studied,

  and/or worked;

              b. contacting other cruise lines that had previously employed and/or contracted with

  the Defendant Doctors;

              c. inquiring of the Defendant Doctors, prior to hiring them, about their experience and

  training in the field of emergency medicine and obtaining proof of their qualifications and

  competence to practice emergency medicine.



                                                   33
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 34 of 38




              d. Adequately and/or reasonably testing the Defendant Doctors before hiring them to

  test their education, training, experience and competence to practice emergency medicine.

         109.     NCL failed to conduct an appropriate investigation into the qualifications and

  background of its shipboard doctors, nurses, and medical personnel to ensure that they were

  competent and fit to perform their duties in the medical centers aboard NCL’s ships before hiring

  and/or selecting doctors to work on NCL’s ships. Had NCL conducted such an investigation then

  NCL would have known that NCL’s Doctors were incompetent or unfit to practice emergency

  medicine on NCL’s ships.

         110.     NCL breached its duty by hiring the Defendant Doctors when it knew or should

  have known that they were incompetent or unfit.

         111.     Accordingly, NCL knew or should have known that the Defendant Doctors were

  incompetent or unfit to perform their duties when they were hired to serve as a shipboard

  physicians on the subject cruise during which he provided negligent medical care to Plaintiff

  Bradbury.

         112.     The incompetence or unfitness of the Defendant proximately caused Plaintiff’s

  injuries. Specifically, Plaintiff’s traumatic brain injury and injuries went untreated for days. As a

  result of the negligent treatment and significant delays, Plaintiff’s condition continued to

  deteriorate. Had NCL timely disembarked and/or evacuated Bradbury for appropriate care and/or

  treatment it would have prevented or drastically reduced the severity of her injuries.

           113.    As a direct and proximate result of NCL’s negligent hiring and selection of the

   Defendant Doctors, Plaintiff has suffered damages in the past that will continue into the future.

         114.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

                                                   34
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 35 of 38




  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.

                                               COUNT X:

       NEGLIGENT PROVISIONING AND EQUIPPING OF MEDICAL FACILITY –
                   DIRECT LIABILITY OF THE CRUISE LINE

          115.    Plaintiff hereby adopts and re-alleges the allegations in paragraphs 1 through 51

  above as if set forth entirely herein.

          116.    This Count seeks to hold NCL directly liable for negligently provisioning and

  equipping the medical facility aboard the NCL Gem, where Plaintiff received medical treatment

  during the subject cruise.

          117.    At all times material to this action, NCL owed Plaintiff a duty to exercise reasonable

  care under the circumstances. That included the duty to properly staff the ship’s medical facilities,


                                                     35
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 36 of 38




  to provide the appropriate resources to the medical staff, and to provide reasonable and appropriate

  equipment, supplies, and medications for the ship’s medical facility.

         118.     NCL breached its duty of reasonable care by, inter alia:

             a. Failing to supply its shipboard medical center with adequate diagnostic testing

  equipment, including CT scans and/or MRIs, to enable its physicians and medical staff to properly

  diagnose, treat, and care for its passengers;

             b.   Failing to supply its shipboard medical center with adequate medications to enable

  its physicians and medical staff to properly diagnose, treat, and care for its passengers;

             c. Failing to supply its shipboard medical center with necessary manuals, treatises,

  and reasonable procedures for contacting medical professionals in the United States for

  consultation about the care and treatment of significant emergency medical conditions afflicting

  its passengers, including Plaintiff;

             d. Failing to staff its shipboard medical center with competent and qualified doctors

  and medical staff capable of diagnosing, treating, and caring for its passengers, particularly those

  suffering from significant emergency medical conditions, such as Plaintiff.

         119.     NCL’s breaches are aggravated by the fact that it knew that its shipboard medical

  center was the only source of medical care for its thousands of passengers sailing aboard the subject

  cruise, and it knew that the ship would be sailing for significant periods of time hundreds of miles

  from shore-based hospitals, and off the shores of underdeveloped countries offering sub-standard

  medical care.

         120.     As a direct and proximate result of NCL’s negligence, Plaintiff suffered severe and

  permanent injuries.




                                                   36
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 37 of 38




              a. Due to NCL’s negligent provisioning and equipping of its shipboard medical center

  on November 10, 2019, Plaintiff’s severe internal head injuries went undiagnosed, undetected, and

  untreated, which resulted in Plaintiff suffering severe and permanent injuries.

              b. Accordingly, Plaintiff’s condition was allowed to deteriorate during a critical

  period when she should have been receiving medications and/or interventional treatments that

  would have prevented or drastically reduced the severity of her injuries.

          121.    As a direct and proximate result of NCL negligence, Plaintiff has suffered damages

  in the past that will continue into the future.

          122.    DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE the Plaintiff demands Judgment against NCL for damages recoverable under

  the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due



                                                     37
Case 1:21-cv-20477-RNS Document 1 Entered on FLSD Docket 02/03/2021 Page 38 of 38




  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.


                                       By:      /s/John H. Hickey
                                             JOHN H. HICKEY (FBN 305081)
                                             Email: hickey@hickeylawfirm.com
                                             SARAH A. LOBEL, ESQ. (FBN 88716)
                                             Email: slobel@hickeylawfirm.com
                                             HICKEY LAW FIRM, P.A.
                                             1401 Brickell Avenue, Ste. 510
                                             Miami, Florida 33131-3504
                                             Telephone: (305) 371-8000
                                             Facsimile: (305) 371-3542




                                                 38
